In re Powell, Ricky;' — -Plaintiff; applying for supervisory and/or remedial writs, Parish of Jefferson, 24th Judicial District Court Div. D, Nos. 96-4329; to the Court of Appeal, Fifth Circuit, No. 99-KH-1266.
Writ granted and transferred to the court of appeal for that court to determine whether the district court granted relator an out-of-time appeal on June 29, 1999. If relator did receive an out-of-time appeal, the court of appeal is directed to take the steps necessary to speed the appellate process.
MARCUS, J., not on panel.